EXHIBIT 5.1 OPINION OF LATHAM & WATKINS LLP [Latham & Watkins Letterhead] January 27, 2010 Geron Corporation 230 Constitution Drive Menlo Park, CA 94025 Re: REGISTRATION OF 287,, $0., OF GERON CORPORATION, PURSUANT TO A REGISTRATION STATEMENT ON FORM S-3 Ladies and Gentlemen: We have acted as special counsel to Geron Corporation, a Delaware corporation (the “Company”), in connection with the registration for resale 287,401 shares of common stock, $0.001 par value per share (the “Shares”), issued to Samchully Pharm. Co., Ltd., a Korean corporation (“Samchully”), pursuant to the Common Stock Purchase Agreement dated as of January 22, 2010, by and between the Company and Samchully. The Shares are included in a registration statement on Form S–3 under the Securities Act of 1933, as amended (the “Act”), filed with the Securities and Exchange Commission (the “Commission”) on
